Title: From James Madison to Edmund Pendleton, 8 January 1795
From: Madison, James
To: Pendleton, Edmund


My dear Sir
Philada. Jany. 8. 1795.
I have recd. your favor of the 30 Ult: and am joined by my partner in the sincerest returns for your kind congratulations and friendly wishes. I hope this will find you in more confirmed health, and enjoying the commencement of a new year with every prospect that can make it a happy one.
One of the papers inclosed gives you the latest news from Europe. It is to be hoped that the dawn of peace may not be overcast. We have nothing of late date either from Jay or Monroe. No communications whatever as to the negociations of the former have yet been laid before Congress. The accounts which circulate thro’ private channels have flattered in general the wishes entertained by all for his success. In the other paper you will see the opinion of this gentleman when an advocate for the constitution, on the nature of the tax on carriages. If it remains the same, when he is to decide as Cheif Justice, we may yet hope to see this breach in the Constitution repaired. The H. of Reps. have been engaged in revising the Naturalization law, which has been found not duly guarded agst. intrusions and evasions. The new bill, as passed the House, requires of the candidates for Citizenship residence for five years, an oath of abjuration as well as of allegiance, satisfaction to the Court of good character, attachment to the principles of the Constitution, and of being well disposed to the good order & happiness of the U. S. On the motion of Mr. Giles a clause was added requiring of all who may have belonged to the order of Nobility, or borne any hereditary title, to make an express renunciation on these points in Court and upon record. You will think it strange perhaps that this should have met with opposition, and yet it became a question of some heat, tho’ opposed rather as unimportant than improper. Several of the conditions have reference to the present state of Europe, and the danger of an influx to this Country both of aristocracy & licentiousness. It seems not amiss that we should be on our guard agst. both extremes. There will be a serious effort made to begin an effectual operation for paying off the public debt. The increase of the impost presents a fund that will of itself, if not diverted, answer the purpose. The Legislature of this State has just past an exclusion vote in each House agst. the Representa[t]ives & Senators from the Counties lately in insurrection. I am not able to say on what principle. I wish it may not have been too much a work of party. If they proceed to any business not urgent, before the vacant seats can be refilled, it will wear so much of that appearance as to threaten a revival of discontents which ought to be buried as much as possible. How is Col. Taylor—& how employed? Offer him if you please my best and sincerest wishes for his health & happiness. With the truest esteem & affection I am Dr. Sir, Yrs.
Js. Madison Jr.
Tazewell has been here a short time only & Mason has not been heard of.
